Case 7:19-cv-06760-NSR Document 34-4 Filed 08/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. LISA BUON,
Plaintiff, 19-CV-6760 (NSR)

- against -
AFFIDAVIT
THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT, ROBERT PADILLA, and LISA M.
SPINDLER,

Defendants.
“ x

 

STATE OF NEW YORK )
) ss:

COUNTY OF ORANGE )

MATTHEW MCCOY, swears to the truth of the following under the penalties of
perjury:

1. I am employed by the Newburgh Enlarged City School District (“the District”) as
the District Clerk.

2. This Affidavit is based on my personal knowledge of the facts and circumstances
involved and a review of the applicable records.

3, In the capacity of District Clerk, one of my responsibilities is the receipt and
maintenance of legal papers served on the District.

4. On August 6, 2019, I received one copy of a Summons from Dr. Buon that was

forwarded to my office through Inter-Office Mail from the Superintendent’s Office.
v-06760-NSR_Document 34-4 Filed 08/07/20 Page 2 of 2

 
